DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A trial was scheduled on January 13, 2009, to consider Plaintiffs' appeal. On October 7, 2008, notice of the trial was sent to Plaintiffs at PO Box 12, Sheridan, OR 97378, which was the address that Plaintiffs provided to the court. The notice was not returned as undeliverable.
A case may be dismissed when the participant seeking relief fails to appear. For purposes of a telephone proceeding, a participant "appears" by being available at the telephone number provided to the court by that participant on the date and at the time prescribed. Because *Page 2 
Plaintiffs failed to appear for the scheduled proceeding, the court finds the case should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
  Dated this ___day of January 2009. *Page 1